ORDER
PER CURIAM.
Appellants, Carl and Carol Johnson and Auto Leasing and Sales of Missouri, Inc., appeal judgments entered in the Circuit Court of St. Louis County in their suit against respondent, J & M Auto Sales, Inc., for misrepresentation and breach of contract. In addition, respondent has cross-appealed against appellant Auto Leasing and Sales of Missouri, Inc. We find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. As we further find no precedential purpose would be served by a written opinion, we affirm pursuant to Rule 84.16(b). The parties involved have been provided with a memorandum, solely for their own use, explaining the reasons for our decision.